Citation Nr: 9901019	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  96-45 04A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran had active service from August 1985 to March 
1994.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which declined to reopen the veterans 
claim for service connection a right shoulder condition. 

By a rating decision of March 1996, the RO also denied the 
veterans claim of entitlement to service connection for a 
right shoulder condition as secondary to a service-connected 
disability of chronic lumbosacral strain.  In addition, in 
its informal hearing presentation, the veterans 
representative appears to have raised the issue of whether 
clear and unmistakable error was committed with respect to 
the rating decision of August 1994.  As these issues have not 
been procedurally developed for appellate review, the Board 
refers them back to the RO for appropriate action.


REMAND

The veteran maintains that the RO was incorrect in denying to 
reopen her claim for service connection for a right shoulder 
condition.  However, a review of the record discloses that 
additional action by the RO is necessary before the Board can 
decide the current issue on appeal.  While the Board regrets 
the delay associated with this REMAND, this action is 
necessary to ensure that the veterans claim is properly 
adjudicated. 

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(b) (1998).  An extension of time for filing 
a substantive appeal may be granted for a reasonable period 
on request for good cause shown.  However, a request for an 
extension of the 60-day period for the filing of a 
substantive appeal must be in writing and made prior to 
expiration of the time limit for filing the substantive 
appeal.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303. 

A Substantive Appeal consists of a properly completed VA Form 
1-9 (Appeal to Board of Veterans' Appeals), or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions the 
veteran needs to take to perfect an appeal.  See 38 C.F.R. § 
20.202.  In the absence of a properly perfected appeal, the 
Board is without jurisdiction to determine the merits of the 
case.  See 38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 
(1993).

In the instant case, the veteran was notified of the RO 
decision to decline to reopen her claim for service 
connection for a right shoulder condition on September 14, 
1995.  On February 5, 1996, the veteran submitted a letter 
indicating that she disagreed with the RO's denial, which was 
construed as a Notice of Disagreement.  The RO then issued a 
Statement of the Case on March 6, 1996.  On October 3, 1996, 
the veteran submitted an additional letter indicating that 
she wished to continue her appeal.  That document was 
construed as a Substantive Appeal.

A determination of the timeliness of a Substantive Appeal is 
an appealable issue as to which a claimant is entitled to 
file a Notice of Disagreement and as to which she must then 
receive a Statement of the Case.  See March v. West, 11 Vet. 
App. 468, 470 (1998), quoting 38 C.F.R. § 20.101(c) (1998) 
([a]ll claimants have the right to appeal a determination 
made by the agency of original jurisdiction that the Board 
does not have jurisdictional authority to review a particular 
issue).  As the RO did not address the timeliness of the 
veterans Substantive Appeal, the Board concludes that this 
case must be remanded for further procedural development.



Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should consider the question 
of whether or not the veterans 
Substantive Appeal was timely.  In 
the event the decision is that the 
appeal was untimely, the RO should 
provide the veteran and her 
representative with a Statement of 
the Case which addresses the issue 
of whether the veteran has submitted 
a timely Substantive Appeal with 
respect to the issue of whether new 
and material evidence has been 
presented to reopen a claim for 
service connection for a right 
shoulder condition.  The Statement 
of the Case should conform to the 
requirements of 38 C.F.R. §§ 19.29 
and 19.30 (1998).  The veteran 
should be provided an appropriate 
opportunity to respond.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the veteran 
until she is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
